Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 12-14, 16, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuo et al., WO2016/209272. 1. 
Kuo teaches (figs. 1-4 and related text) a memory cell [0022], comprising: a bottom electrode (111, fig. 1); a top electrode (101) positioned above the bottom electrode (fig. 1); and an MTJ (Magnetic Tunnel Junction) element (fig. 1, [0013]) positioned above the bottom electrode and below the top electrode, wherein the MTJ element comprises: a bottom insulation layer (102) positioned above the bottom electrode (111); a top insulation layer (105) positioned above the bottom electrode (111); and a first ferromagnetic material layer (106) positioned between the bottom insulation layer (107) and the top insulation layer (105).  
Regarding claim 2, Kuo teaches the memory cell is an MRAM (magnetic random access memory) device [0015].  
Regarding claim 3, Kuo teaches a second ferromagnetic material layer (108) positioned between the bottom electrode (111) and the bottom insulation layer (107); and a third ferromagnetic material layer (104) positioned between the top electrode (101) and the top insulation layer (105).  

Regarding claim 5, Kuo teaches the first ferromagnetic material layer (106) is positioned on and in physical contact with an upper surface of the bottom insulation layer (107, fig. 1) and wherein the top insulation layer (104) is positioned on and in physical contact with an upper surface of the first ferromagnetic material layer (106).  
Regarding claim 6, Kuo teaches the first ferromagnetic material layer (106) has a thickness of at most 12 angstroms (1 nm, [0025]).  
Regarding claim 7, Kuo teaches the top insulation layer and the bottom insulation layer have a same vertical thickness (both 1 nm thick [0021]).  
Regarding claim 8, Kuo teaches the top insulation layer and the bottom insulation layer comprise MgO [0017], the first ferromagnetic material layer comprises one of Fe, Co, FeB, Co/Pt, a Co/Ni multi-layer, or a CoFeB alloy [0025], the second ferromagnetic material layer a CoFeB alloy [0017] and the third ferromagnetic material layer comprises a CoFeB alloy (fig. 1 and [0021]).  
Regarding claim 12, Kuo teaches the bottom insulation layer comprises an oxide material (MgO) and the top insulation layer comprises an oxide material (MgO, [0017]).  
Regarding claim 13, Kuo teaches (figs. 1-4 and related text) a memory cell [0022], comprising: a bottom electrode (111); a top electrode (101) positioned above the bottom electrode (fig. 1); an MTJ (Magnetic Tunnel Junction) element (fig. 1 and [0013]) positioned above the bottom electrode and below the top electrode, wherein the MTJ element comprises: a bottom oxide layer (107) positioned above bottom the electrode (111); a top oxide layer (105) positioned above the bottom electrode (111); and a first ferromagnetic material layer (106) positioned between the bottom oxide layer (107) and the top oxide layer (105); a second ferromagnetic material layer (108) positioned between the bottom 
Regarding claim 14, Kuo teaches the second ferromagnetic material layer (108) is a pinned ferromagnetic material (fig. 1) and wherein the third ferromagnetic material layer (104) is a free ferromagnetic material layer (fig. 1).  
Regarding claim 16, Kuo teaches the top oxide layer (105) and the bottom oxide layer (107) have a same vertical thickness (1 nm each [0025]) and wherein the first ferromagnetic material layer has a thickness of at most 12 angstroms (1 nm [0021]).  
Regarding claim 18, Kuo teaches (figs. 1-4 and related text) a memory cell [0024], comprising: a bottom electrode (111), a top electrode (101) positioned above the bottom electrode (111); an MTJ (Magnetic Tunnel Junction) element (fig. 1, [0013]) positioned above the bottom electrode (111), wherein the MTJ element comprises: a bottom magnesium oxide layer (107, fig. 1) positioned above the bottom electrode (111); a top magnesium oxide layer (105) positioned above the bottom electrode; and a first ferromagnetic material layer (106) positioned between the bottom magnesium oxide layer (107) and the top magnesium oxide layer (105), wherein a bottom surface of the first ferromagnetic material layer is positioned on and in physical contact with an upper surface of the bottom magnesium oxide layer and wherein a bottom surface of the top magnesium oxide layer is positioned on and in physical contact with an upper surface of the first ferromagnetic material layer (fig. 1): a second ferromagnetic material layer (108) positioned between the bottom electrode (111) and the bottom magnesium oxide layer  (107) and a third ferromagnetic material layer (104) positioned between the top electrode (101) and the top magnesium oxide layer (105).  
Regarding claim 20, Kuo teaches the top magnesium oxide layer (105) and the bottom magnesium oxide layer (107) have a same vertical thickness [0021].  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over unpatentable Kuo.
Regarding claims 9-10 and 17, Kuo does not explicitly teach the first ferromagnetic material layer has a first vertical thickness, the second ferromagnetic material layer has a second vertical thickness and the third ferromagnetic material layer has a third vertical thickness, wherein the first vertical thickness is less than each of the second vertical thickness and the third vertical thickness, the second vertical thickness and the third vertical thickness are substantially equal.  
Parameters such thickness in the art of semiconductor process are subject to routine experimentation and optimization to achieve the desired device characterization during fabrication.
It would have been obvious to one of ordinary skill in the art, on the effective filing date of the claimed invention, to adjust the thickness of the first, second and thickness of the first, second and third ferromagnetic material as claimed in the structure of Kuo in order to make an MRAM which uses magnetic fields to flip active elements [0001].
Allowable Subject Matter
Claims 11, 15 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL A GEBREMARIAM whose telephone number is (571)272-1653. The examiner can normally be reached 8:30-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811